Title: To Alexander Hamilton from Lawrence and Morris, 31 May 1786
From: Lawrence and Morris
To: Hamilton, Alexander



Dear Sir,
[New York] Wednesday Morning 31st May 1786.

We are much concerned, that the matter has been so long delayed, respecting the return of the money, you have been so very obliging as to lend us. Every moment since the Receipt of your Note of the other day, we have been expecting to receive the money, from different Persons indebted to us in this City, under their most solemn assurances of payment, & it would have been more agreeable to us, as well as yourself, to have had the Cash, than to be troubled with the discounting a Note. Excuse us therefore my good Sir, that from the disappointments, which at present prevail, We are under the necessity of troubling you with the Note, but in the present situation of things, We cannot do better.
Accept our thanks for this instance of your politeness, and be assured, We shall be happy in any occasion of returning the Favor.

We are wth. great regard. Dear Sir   Your much obliged & Obedt. servants.
Lawrence & Morris


the Discount We will seale
}


seperately wth you when ascertained


A. Hamilton Esqr

